Citation Nr: 0726889	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  02-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, alternating constipation and diarrhea type, 
including as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for diverticulitis, 
including as secondary to PTSD.

3.  Entitlement to an effective date earlier than December 5, 
2005 for the grant of a 30 percent evaluation for spastic 
torticollis.

4.  Entitlement to an effective date earlier than December 5, 
2005 for the grant of entitlement to TDIU.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from June 2002, June 2003, May 2004, August 
2004, May 2005, and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In December 2003 and August 2004, the Board remanded the 
claims of entitlement to service connection for irritable 
bowel syndrome, alternating constipation and diarrhea type, 
including as secondary to PTSD, and entitlement to service 
connection for diverticulitis, including as secondary to 
PTSD, to the RO for additional action.

In September 2005, the Board denied claims of entitlement to 
service connection for irritable bowel syndrome, and 
diverticulitis; entitlement to an initial evaluation in 
excess of 30 percent for PTSD, entitlement to an initial 
evaluation in excess of 10 percent for spastic torticollis; 
and entitlement to a TDIU.  

The veteran filed a timely appeal of the September 2005 
denials of entitlement to service connection for irritable 
bowel syndrome, and diverticulitis, as well as a TDIU to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion for remand requesting that the Court vacate the 
Board's September 2005 denials of entitlement to service 
connection for irritable bowel syndrome and diverticulitis, 
and TDIU, and remand the claims for further development.  In 
April 2007, the Court granted the motion and vacated the 
September 2005 decision with respect to the appealed issues.

The veteran did not wish to appeal to the Court the issues of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD, and entitlement to an initial evaluation in excess 
of 10 percent for spastic torticollis; therefore the Joint 
Motion considered those claims to have been abandoned.  
However, prior the veteran's appeal to the Court, in an 
August 2006 rating decision, the RO increased the initial 
evaluation for spastic torticollis to 30 percent; and granted 
the veteran's claim of entitlement to a TDIU, in pertinent 
part.  Given the award of a TDIU, such claim has been 
substantiated and is therefore moot.  However, the Board 
notes that the veteran subsequently disagreed in August 2006 
with the effective date assigned for the grant of the 30 
percent rating for spastic torticollis, and the award of a 
TDIU.  As he subsequently perfected an appeal as to those 
issues, they will be discussed in this decision. 

The Board also observes that, according to the August 2006 
notice of disagreement, the veteran also disagreed with the 
issues of entitlement to an evaluation in excess of 30 
percent for spastic torticollis, as well as entitlement to an 
evaluation in excess of 20 percent for multi-level cervical 
spine spondylosis.  While statements of the case were issued 
in May 2007, the veteran did not perfect an appeal as to such 
issues; thus, they are not currently in appellate status.

The issue of entitlement to service connection for 
diverticulitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Irritable bowel syndrome is not related to the veteran's 
service or his service-connected PTSD.

2.  In an August 2006 rating decision, the RO increased the 
evaluation for spastic torticollis to 30 percent, and granted 
a TDIU, both effective December 5, 2005.

3.  Prior to December 5, 2005, there were no pending 
increased rating claims for spastic torticollis, or TDIU that 
remained unadjudicated.

4.  It was not factually ascertainable prior to December 5, 
2005, that the veteran's spastic torticollis warranted a 30 
percent disability evaluation, or that he was unemployable 
due solely to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome, alternating constipation and 
diarrhea type, was not incurred or aggravated in service and 
is not proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).

2.  The criteria for an effective date earlier than December 
5, 2005 for the grant of a 30 percent disability evaluation 
for spastic torticollis are not met.  38 U.S.C.A. §§ 5107, 
5103, 5103A, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.400, 4.124a, Diagnostic Codes 8103, 8211 (2006).

3.  The criteria for an effective date earlier than December 
5, 2005 for the award of a TDIU have not been met.  38 
U.S.C.A. §§ 5107, 5103, 5103A, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.400, 4.16, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, with regard to the service connection 
claim for irritable bowel syndrome, the veteran was provided 
with the notice required by the VCAA in July 2001, July 2003, 
March 2004, and August 2004 letters.  Collectively, these 
letters essentially informed the veteran to send any 
pertinent evidence in his possession to VA, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Prior to the earlier effective date claims, the veteran was 
sent VCAA notification letters regarding an increased rating 
for spastic torticollis in March 2005 and December 2005.  The 
RO also sent to the veteran VCAA notification letters 
regarding entitlement to TDIU in June 2004 and March 2005.  
The assigned effective dates for the grant of a 30 percent 
rating for spastic torticollis and the award of TDIU are 
"downstream" issue, i.e., an issue relating to the claim but 
arising after the beginning of the claims process.  See 
VAOPGCPREC 8-2003.  In this regard, VA has taken the proper 
action in accordance with 38 U.S.C.A. § 5104.  

In a March 2006 letter, the RO advised the veteran as to how 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   The RO, in a March 2007 
statement of the case, also provided the veteran with VA 
regulations governing effective dates.  Thus, the veteran was 
provided notification regarding his increased rating claim 
and TDIU claim prior to adjudication, and regarding effective 
dates subsequent to the initial award of service connection 
for spastic torticollis and TDIU.  The veteran, who is 
represented, has been able to participate in the development 
of his claim.  There is no prejudice to the claimant in this 
case.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).

The Board also notes that the veteran in March 2007 submitted 
a "VCAA Notice Response" indicating that he had no other 
information or evidence to give VA to substantiate his claim.  
The veteran further indicated on a "90 Day Letter Response 
Form," received by the Board in July 2007, that he had 
nothing else to submit in support of his claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, evidence from the VA Medical 
Centers in Nebraska-Western Iowa, as well as private medical 
evidence from Dr. Byrns, Dr. Carlsson, Dr. Cooper, Dr. Klein, 
Dr. Piskac, and Dr. Henderson.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  He has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

In March 2006, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


II.  Legal Criteria - Service Connection

The veteran seeks service connection for irritable bowel 
syndrome, alternating constipation and diarrhea type, and 
diverticulitis, both including as secondary to PTSD.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
  

III.  Analysis - Service Connection Claim for Irritable Bowel 
Syndrome
The veteran attributes his irritable bowel syndrome to in-
service stress, or to his service-connected PTSD.  (In a 
rating decision dated May 2004, the RO granted service 
connection for PTSD, which was based on a finding that, while 
aboard the USS Hughes, the veteran participated in combat 
with the enemy).

There is objective evidence reflecting that the veteran 
currently has irritable bowel syndrome (see a July 2001 
letter from Lawrence A. Carlsson, Jr., M.D., VA outpatient 
treatment records dated from 2003 to 2004, an April 2003 VA 
digestive conditions examination report, and a January 2004 
letter from William H. Henderson, M.D.).  Thus, the question 
becomes whether this disability is related to the veteran's 
period of active service, or to his service-connected PTSD.

There is no evidence of irritable bowel syndrome, to include 
alternating diarrhea and constipation, in service.  The 
veteran's service medical records are negative for such a 
disability.  During a separation examination conducted in 
July 1946, an examiner noted only three defects: pilonidal 
sinus, a problem with the right ankle joint, and a scar.  All 
other systems were found to be normal.

The first indication of irritable bowel problems is in 2001, 
approximately fifty-five years post-service.  Since 2001, the 
veteran has received treatment for bowel abnormalities, 
including constipation and diarrhea, and as noted, has been 
diagnosed with irritable bowel syndrome.  

With regard to the etiology of the veteran's irritable bowel 
syndrome, the record contains a July 2001 letter from a 
private physician, Dr. Carlsson.  He indicated that the 
veteran underwent an examination in his office the prior week 
for the purpose of addressing his VA claims.  Dr. Carlsson 
stated that the veteran had irritable bowel syndrome, a 
stress-related condition, which "could have been caused by 
combat at least as likely as not."

On the other hand, a VA examiner who conducted a "digestive 
condition" examination in April 2003 ruled out a 
relationship between the veteran's irritable bowel syndrome 
and PTSD.  He indicated that PTSD does not cause such a 
disorder. 

The record also contains a July 2001 letter from Dr. Piskac, 
in which he opined that there was a possible connection 
between the veteran's chronic stomach problems and his 
anxiety and reaction to the stress of war.  However, Dr. 
Piskac did not specifically refer to the veteran's irritable 
bowel syndrome in offering this opinion.  Moreover, none of 
his treatment records upon which his opinion might be based 
refer to such a disorder.  Therefore, the Board finds Dr. 
Piskac's opinion to be of no probative value.  

Therefore, the resolution of this case pivots on which 
medical opinion is more probative, that rendered by Dr. 
Carlsson or that rendered by the April 2003 VA examiner who 
conducted the "digestive condition" examination.  In this 
regard, appellate consideration by the Board includes the 
responsibility of determining the weight to be given to the 
evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  The Court has held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  A medical opinion based upon speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

On review, the Board finds the opinion of the April 2003 VA 
examiner (digestive condition) to be most probative.  While 
both the VA examiner and Dr. Carlsson had the opportunity to 
examine the veteran, the Board finds the VA opinion to be 
most probative with regard to the etiology of the veteran's 
irritable bowel, as it was prepared by a physician skilled in 
the evaluation of gastrointestinal disabilities, rather than 
by a family practice physician, such as Dr. Carlsson.   The 
VA examiner concluded that there is no relationship between 
the veteran's irritable bowel syndrome and PTSD.  Such 
opinion essentially implies that there is no nexus between 
the veteran's irritable bowel syndrome and in-service combat 
stress as well.

The Board acknowledges that the examiner of the April 2003 VA 
"mental disorders" examination stated that it does appear 
that "the veteran has had a lot of difficulty with 
nervousness and nervous ticks ever since as a young man 
experiencing war.  He started stuttering while in service and 
subsequently his nervousness and anxiety over his PTSD 
symptomatology manifested itself in various physical ways, 
including ulcers, dyspepsia, irritable bowel syndrome, and 
torticollis."  However, the examiner's statements are not 
supported by the clinical evidence of record.  Further, the 
Board finds that such etiology opinion with regard to 
irritable bowel syndrome is of less probative value since it 
was provided by a psychiatrist, as compared to the opinion 
provided by the April 2003 VA physician skilled in the 
evaluation of gastrointestinal disabilities.  The Board 
affords the most probative weight to the opinion of the April 
2003 VA examiner who conducted the "digestive condition" 
examination.  

In denying the claim, the Board has also considered the 
statements provided by the veteran and his spouse to the 
effect that the veteran first experienced gastrointestinal 
symptoms in service.  While the statements provided by the 
veteran and his spouse are considered competent, the Board 
finds this evidence to be less probative than the clinical 
evidence from service which makes no mention of irritable 
bowel syndrome and the etiology opinion by the VA physician 
that irritable bowel is not related to PTSD.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006)(finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.)   

Also, the Board acknowledges that the examiner of the April 
2003 "digestive condition" VA examination found noteworthy 
the statements provided by the veteran's spouse.  The 
examiner also stated that the disorder may have been 
underdiagnosed at that time or simply not recognized as a 
legitimate medical condition.  Given that the statements 
provided by the veteran's spouse are determined by the Board 
to be of less probative value when evaluated in light of the 
objective evidence, the examiner's emphasis on her statements 
holds little weight.  

Based on these findings, the Board concludes that irritable 
bowel syndrome was not incurred or aggravated in service, and 
is not proximately due to or the result of a service-
connected PTSD.  As the preponderance of the evidence is 
against a finding that the veteran's irritable bowel syndrome 
is related to service, or to service connected PTSD, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


IV.  Legal Criteria - Earlier Effective Dates

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation. In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400(o)(2) (2006); see VAOPGCPREC 
12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. 
App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 
3.155 (2006).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations. It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.151(a) (2006).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2006).  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2006).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in 
earning capacity due to a service- connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006). Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2006); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  In 
determining when it is factually ascertainable that an 
increase in disability has occurred, the term "increase" 
means increase to the next disability level.  Hazan v. Gober, 
10 Vet. App. 511, 519 (1997).


A.  Earlier effective date claim for the grant of a 30 
percent rating for spastic torticollis

In an August 2006 rating decision, the RO increased the 
evaluation for spastic torticollis to 30 percent, effective 
December 5, 2005, the date of receipt of the claim.

In determining entitlement to an earlier effective date, the 
Board must first consider when the veteran filed his 
increased rating claim for spastic torticollis.  There is no 
dispute as to the date of receipt of the veteran's claim, 
December 5, 2005.  On review of the record, the Board does 
not find any evidence that could be construed as a claim, 
formal or informal, for an increased rating for spastic 
torticollis prior to December 5, 2005.  See Servello, supra.

The Board must now look to the evidence to determine when it 
was "factually ascertainable" that the criteria for a 30 
percent rating for spastic torticollis were met.  In making 
this determination, the Board will consider evidence 
beginning December 5, 2004, which is 1-year prior to the date 
of claim and the earliest possible effective date under the 
circumstances of this case.

The evaluation for the veteran's spastic torticollis was 
previously assigned pursuant to Diagnostic Code 8211, which 
governs ratings of paralysis of the eleventh cranial nerve.  
Pursuant to such code, a 10 percent evaluation is assigned 
for moderate incomplete paralysis of this nerve.  A 20 
percent evaluation is assigned for severe incomplete 
paralysis of this nerve.  A 30 percent evaluation is assigned 
for complete paralysis of this nerve.  38 C.F.R. § 4.124a, DC 
8211 (2006).  Ratings are dependent upon loss of motor 
function of sternomastoid and trapezius muscles.  38 C.F.R. § 
4.124a, Diagnostic Code 8211, Note.

The current 30 percent evaluation for spastic torticollis is 
assigned pursuant to Diagnostic Code 8103, which governs 
tics.  Under such code, a noncompensable evaluation is 
warranted for mild convulsive tics, a 10 percent evaluation 
is warranted for moderate convulsive tics, and a 30 percent 
evaluation is warranted for severe convulsive tics.  38 
C.F.R. § 4.124a, Diagnostic Code 8103 (2006).

Significantly, review of the evidence of record prior to 
December 5, 2005 does not show that the veteran's spastic 
torticollis was manifested by complete paralysis of the 
eleventh cranial nerve, nor did such disability more nearly 
approximate the criteria for a 30 percent evaluation (severe, 
in nature).  

Accordingly, there is no legal basis on which to grant an 
effective date earlier than December 5, 2005.  As the 
preponderance of the evidence is against the veteran's 
earlier effective date claim for the grant of a 30 percent 
evaluation for spastic torticollis, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006).


B.  Earlier effective date claim for the grant of a TDIU

In August 2006, the RO also awarded a TDIU, effective from 
December 5, 2005.  The veteran asserts that he is entitled to 
an earlier effective date.  However, on review, the Board 
finds that there is no legal basis for an effective date 
earlier than December 5, 2005 for the grant of a TDIU.

In determining entitlement to an earlier effective date, the 
Board must first consider when the veteran filed his claim 
for TDIU.  The December 5, 2005 date is the date the RO 
received the veteran's increased rating claim for spastic 
torticollis.  Since the award of TDIU was in part based on 
the increase to 30 percent for spastic torticollis, the RO 
has also used December 5, 2005 as the date of claim for TDIU.    
On review of the record, the Board does not find any evidence 
that could be construed as a claim, formal or informal, for 
TDIU prior to December 5, 2005.  See Servello, supra.

The Board must now look to the evidence to determine when it 
was "factually ascertainable" that the criteria for TDIU were 
met.  In making this determination, the Board will consider 
evidence beginning December 5, 2004, which is 1-year prior to 
the date of claim and the earliest possible effective date 
under the circumstances of this case.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

Since December 5, 2005, the veteran has been in receipt of a 
combined 70 percent evaluation -- PTSD (50 percent); spastic 
torticollis (30 percent); multilevel cervical spondylosis 
with cervical muscle strain (20 percent); and facial acne 
(noncompensable).  As the veteran has one disability rated at 
40 percent or more, and a combined rating of at least 70 
percent, he meets the schedular criteria for TDIU.  See 38 
C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2006).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.

On review, the Board finds that the evidence does not show 
that the veteran was unemployable due to his service-
connected disabilities prior to December 5, 2005.  Medical 
evidence received prior to such date does not show that the 
veteran was unable to work.  Review of the record does 
demonstrate that the date that it was ascertainable that the 
veteran was unemployable due to service-connected disability 
was after December 5, 2005.  Specifically, according to a 
July 2006 statement, Dr. Cooper, a private physician, opined 
that the veteran is unemployable.  It was noted that the 
veteran would have difficulty doing clerical work, and that 
he was unable to drive and maintain his head in one position 
due to his service-connected spastic torticollis and other 
cervical spine disability.  

In sum, the Board has reviewed the entire record and 
concludes that it was not factually ascertainable that the 
veteran was precluded from all forms of substantially gainful 
employment due to his service-connected disabilities prior to 
December 5, 2005.  Thus, there is no legal basis on which to 
grant an effective date for TDIU earlier than December 5, 
2005.  Accordingly, the preponderance of the evidence is 
against the assignment of an earlier effective date.  


ORDER

Entitlement to service connection for irritable bowel 
syndrome, alternating constipation and diarrhea type, 
including as secondary to PTSD, is denied.

Entitlement to an effective date earlier than December 5, 
2005 for the grant of a 30 percent evaluation for spastic 
torticollis is denied.

Entitlement to an effective date earlier than December 5, 
2005 for the award of a TDIU is denied.


REMAND

The evidence of record does not include a medical opinion 
addressing whether the veteran's diverticulitis is related to 
his military service, or to his service-connected PTSD.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
probable etiology of diverticulitis.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination in order to 
ascertain the etiology of the veteran's 
diverticulitis.  The examiner is 
requested to review the entire claims 
folder, and: 

Provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
diverticulitis is causally related to 
active service, or is causally related to 
or aggravated by service-connected PTSD.  
The report of examination should include 
a complete rationale for all opinions 
rendered.

2.  Following the above, the RO should 
adjudicate the issue of entitlement to 
service connection for diverticulitis.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


